Per Curiam.

It was the duty of the administratrix to let the creditors have an opportunity to try the question of fraudulent conveyance. This could not be done before the judge of probate, but the trial must be before a jury. As the creditors offered to indemnify the administratrix, she ought not to have stood in their way.1
Judgment affirmed with costs.

 See Revised Stat. c. 71, § 11. The administrator is bound to inventory land which to his knowledge has been fraudulently conveyed by the intestate. Minor v. Mead, 3 Connect. R. 289. But if the administrator has no knowledge that the conveyance was fraudulent, he cannot be made liable for not inventorying the property. Booth v. Patrick, 8 Connect R. 106. See Potter v. Titcomb, 1 Fairfield, 65.